Case 6:20-cv-00648-CEM-GJK Document 1-5 Filed 04/14/20 Page 1 of 4 PageID 53




                         Exhibit E
  Case 6:20-cv-00648-CEM-GJK Document 1-5 Filed 04/14/20 Page 2 of 4 PageID 54




Reg. No. 5,469,903               3M Company (DELAWARE CORPORATION)
                                 220-9e-01
Registered May 15, 2018          3m Center, 2501 Hudson Road
                                 St. Paul, MINNESOTA 55144
Int. Cl.: 1, 2, 3, 4, 7, 8, 9,   CLASS 1: Adhesives for industrial use; body fillers for autobody use
11, 16, 17, 21
                                 FIRST USE 2-23-2018; IN COMMERCE 2-23-2018
Trademark                        CLASS 2: Coatings for protecting surfaces against moisture, corrosion, contaminants and
                                 other conditions
Principal Register
                                 FIRST USE 2-23-2018; IN COMMERCE 2-23-2018

                                 CLASS 3: Cleaning, polishing, scouring and abrasive preparations and substances; abrasives
                                 for industrial and domestic use; preparations for cleaning, polishing, glazing, waxing,
                                 restoring or preserving finished surfaces of motorized vehicles

                                 FIRST USE 2-23-2018; IN COMMERCE 2-23-2018

                                 CLASS 4: Industrial lubricants

                                 FIRST USE 2-23-2018; IN COMMERCE 2-23-2018

                                 CLASS 7: Abrasive belts, discs, pads, sheets and wheels for power-operated sanders and
                                 grinders

                                 FIRST USE 2-23-2018; IN COMMERCE 2-23-2018

                                 CLASS 8: Sanding blocks

                                 FIRST USE 2-23-2018; IN COMMERCE 2-23-2018

                                 CLASS 9: protective safety facial masks, respirators other than for artificial respiration for
                                 domestic and industrial use

                                 FIRST USE 2-23-2018; IN COMMERCE 2-23-2018

                                 CLASS 11: Filtering devices, namely, filters for commercial use for use in the purification of
                                 air

                                 FIRST USE 2-23-2018; IN COMMERCE 2-23-2018

                                 CLASS 16: Stationery notes containing adhesive on one side for attachment to surfaces; tape
                                 flags; adhesive tape dispensers for household, office or stationery use
Case 6:20-cv-00648-CEM-GJK Document 1-5 Filed 04/14/20 Page 3 of 4 PageID 55


                       FIRST USE 2-23-2018; IN COMMERCE 2-23-2018

                       CLASS 17: Adhesives tapes and adhesive tape dispensers for industrial or commercial use;
                       duct tapes; electrical tapes; masking tapes; mounting tapes for household and commercial use;
                       adhesive foam tapes, double sided adhesive tapes, all for industrial purposes; adhesive backed
                       plastic films for industrial and commercial use

                       FIRST USE 2-23-2018; IN COMMERCE 2-23-2018

                       CLASS 21: Scouring, cleaning and scrubbing sponges, and pads

                       FIRST USE 2-23-2018; IN COMMERCE 2-23-2018

                       THE MARK CONSISTS OF STANDARD CHARACTERS WITHOUT CLAIM TO ANY
                       PARTICULAR FONT STYLE, SIZE OR COLOR

                       OWNER OF U.S. REG. NO. 3241340, 0561157, 0405413

                       SER. NO. 86-344,821, FILED 07-22-2014




                                 Page: 2 of 3 / RN # 5469903
Case 6:20-cv-00648-CEM-GJK Document 1-5 Filed 04/14/20 Page 4 of 4 PageID 56



        REQUIREMENTS TO MAINTAIN YOUR FEDERAL TRADEMARK REGISTRATION
     WARNING: YOUR REGISTRATION WILL BE CANCELLED IF YOU DO NOT FILE THE
            DOCUMENTS BELOW DURING THE SPECIFIED TIME PERIODS.

   Requirements in the First Ten Years*
   What and When to File:

        First Filing Deadline: You must file a Declaration of Use (or Excusable Nonuse) between the 5th and 6th
        years after the registration date. See 15 U.S.C. §§1058, 1141k. If the declaration is accepted, the
        registration will continue in force for the remainder of the ten-year period, calculated from the registration
        date, unless cancelled by an order of the Commissioner for Trademarks or a federal court.

        Second Filing Deadline: You must file a Declaration of Use (or Excusable Nonuse) and an Application
        for Renewal between the 9th and 10th years after the registration date.* See 15 U.S.C. §1059.


   Requirements in Successive Ten-Year Periods*
   What and When to File:

        You must file a Declaration of Use (or Excusable Nonuse) and an Application for Renewal
        between every 9th and 10th-year period, calculated from the registration date.*


   Grace Period Filings*

   The above documents will be accepted as timely if filed within six months after the deadlines listed above with
   the payment of an additional fee.

   *ATTENTION MADRID PROTOCOL REGISTRANTS: The holder of an international registration with an
   extension of protection to the United States under the Madrid Protocol must timely file the Declarations of Use
   (or Excusable Nonuse) referenced above directly with the United States Patent and Trademark Office (USPTO).
   The time periods for filing are based on the U.S. registration date (not the international registration date). The
   deadlines and grace periods for the Declarations of Use (or Excusable Nonuse) are identical to those for
   nationally issued registrations. See 15 U.S.C. §§1058, 1141k. However, owners of international registrations
   do not file renewal applications at the USPTO. Instead, the holder must file a renewal of the underlying
   international registration at the International Bureau of the World Intellectual Property Organization, under
   Article 7 of the Madrid Protocol, before the expiration of each ten-year term of protection, calculated from the
   date of the international registration. See 15 U.S.C. §1141j. For more information and renewal forms for the
   international registration, see http://www.wipo.int/madrid/en/.

   NOTE: Fees and requirements for maintaining registrations are subject to change. Please check the
   USPTO website for further information. With the exception of renewal applications for registered
   extensions of protection, you can file the registration maintenance documents referenced above online at h
   ttp://www.uspto.gov.

   NOTE: A courtesy e-mail reminder of USPTO maintenance filing deadlines will be sent to trademark
   owners/holders who authorize e-mail communication and maintain a current e-mail address with the
   USPTO. To ensure that e-mail is authorized and your address is current, please use the Trademark
   Electronic Application System (TEAS) Correspondence Address and Change of Owner Address Forms
   available at http://www.uspto.gov.




                                             Page: 3 of 3 / RN # 5469903
